Kirby TRACY, Craig Green, Plaintiffs-Appellants,

                                    Michael C. Wooden, et al., Plaintiffs,

                                                       v.

BOARD OF REGENTS OF THE UNIVERSITY SYSTEM, Stephen R. Portch, Dr., in his individual and
official capacities, Defendants-Appellees,

Georgia State Conference NAACP, Southern Christian Leadership Conference, Neshanta Johnson, by and
through her parent Deborah Fanning, et al., Intervenors-Defendants-Appellees.

                                                No. 99-12454.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                               April 14, 2000.

Appeal from the United States District Court for the Southern District of Georgia (No. 97-00045-CV-4); B.
Avant Edenfield, Judge.

Before TJOFLAT and MARCUS, Circuit Judges, and KRAVITCH, Senior Circuit Judge.

        PER CURIAM:

        Appellants brought related challenges to the University of Georgia's use of race in its admissions

process and to the maintenance of historically black colleges within the state's university system. The district

court granted summary judgment to appellees on all but one claim on standing and mootness grounds. After

the appeal was filed in this case, the Supreme Court in the case of Texas v. Lesage, --- U.S. ----, 120 S.Ct.

467, 145 L.Ed.2d 347 (1999), clarified the standing requirements for plaintiffs challenging race-based

admissions policies. It is therefore ORDERED that the judgment of the district court is VACATED and the

case is REMANDED to that court for further consideration in light of Lesage.